Citation Nr: 0519883	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  96-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of traumatic arthritis (formerly evaluated as 
traumatic arthritis of the right knee) with instability, 
rated a combined 40 percent disabling prior to March 14, 
2003.

2.  Entitlement to an increased evaluation for postoperative 
residuals of traumatic arthritis, status post total knee 
replacement (formerly evaluated as traumatic arthritis of the 
right knee), rated as 60 percent from May 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1971 to 
August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Board remanded the issue of entitlement to an increased 
evaluation for a right knee disability, rated a combined 40 
percent, in May 1999.  As will be discussed below, the 
veteran subsequently underwent total right knee replacement 
surgery in Marcy 2003.

The Board notes that the veteran filed a claim for a total 
rating due to individual unemployability (TDIU) in December 
2004.  The Board refers this issue to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The right knee disability does not result in more than 
severe painful motion (flexion and extension), instability, 
or weakness in the affected extremity prior to March 14, 
2003, or from May 1, 2004.

2.  The service-connected right knee disability does not 
involve the right lower extremity above the lower or middle 
third of the thigh.


CONCLUSIONS OF LAW

1.  A combined rating of 60 percent prior to May 14, 2003, 
for postoperative residuals of traumatic arthritis (formerly 
evaluated as traumatic arthritis of the right knee) with 
instability, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.68, 4.71a, Diagnostic 
Codes 5055, 5162, 5163, 5164, 5260, 5261, 5257 (2004).

2.  A rating in excess of 60 percent from May 1, 2004, for 
postoperative residuals of traumatic arthritis, status post 
total knee replacement (formerly evaluated as traumatic 
arthritis of the right knee), is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.68, 
4.71a, Diagnostic Codes 5055, 5162, 5163, 5164, 5260, 5261, 
5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination. Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due to 
pain.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows:  the 
minimum rating is 30 percent; a 60 percent rating is assigned 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitation of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004), which held that a veteran can receive separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint. The new VA 
General Counsel Opinion should be considered in connection 
with the veteran's claim of entitlement to an increased 
evaluation for service-connected right knee disability.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

Under the amputation rule, "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed." 38 C.F.R. § 4.68.

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third. 38 C.F.R. Part 4, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.

A 90 percent rating requires disarticulation with loss of 
extrinsic pelvic girdle muscles.  38 C.F.R. Part 4, 
Diagnostic Code 5160.  As the VA examiner indicated in 
February 2004, the veteran's disability is not analogous to 
this disability.

Thus, assuming, arguendo, that the hypothetical elective 
level of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Codes 5161, 5162-5164, since the prosthetic right 
knee joint does not involve the upper third of the right 
thigh.  In other words, a 60 percent rating for the veteran's 
right knee disorder is the maximum assignable irrespective of 
the intensity of disability at the elective level, middle and 
lower third of the right thigh.

Therefore, as a matter of law, a rating in excess of the 
combined 60 percent rating for the residuals of the right 
total knee replacement is not assignable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law).

Also, the Board notes that the veteran is not entitled to 
separately rated residuals for his service-connected total 
right knee replacement in excess of 60 percent. Furthermore, 
analysis under DeLuca would not be of benefit.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet, 
App. 202 (1995).







II.  Entitlement to an increased evaluation for postoperative 
residuals of traumatic arthritis, status post total knee 
replacement (formerly evaluated as traumatic arthritis of the 
right knee), rated as a combined 40 percent prior to March 
14, 2003.

After considering the evidence of record prior to March 14, 
2003, the Board finds that the veteran's right knee condition 
more nearly approximated the criteria for residuals of a knee 
replacement for severe painful motion or weakness in the 
affected extremity; and intermediate degrees (i.e., between a 
30 percent and 60 percent rating) of residual weakness, pain 
or limitation of motion.  Therefore, the Board finds that the 
residuals of the veteran's post-operative residuals of the 
right knee, prior to the total knee replacement, are to be 
rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Despite previous surgery to reconstruct the right knee, the 
veteran underwent right knee replacement surgery in March 
2003.  The evidence of record shows that the manifestations 
of his right knee disability prior to the March 2003 post-
knee replacement surgery were similar to the manifestations 
after the procedure.

The veteran has maintained, since he filed his claim for 
increase, that his right knee disorder has warranted a rating 
in excess of that assigned.  Clearly, the evidence of record 
shows that the veteran required a right knee transplant in 
March 2003 due to the severity of his service-connected 
disorder.  The evidence cumulatively shows that the veteran's 
right knee was manifested by severe symptoms and that a total 
knee replacement had been considered since 1995.

A VA outpatient examiner noted in June 1995 that the veteran 
had right knee degenerative joint disease and instability.  
The examiner explained that the arthritic changes were 
increasing and that a total knee replacement or fusion would 
be required at a future date.

According to a July 1995 private medical report, based on an 
examination of the veteran's right knee, the physician opined 
that the veteran's options were limited.  The physician felt 
that a total knee replacement might be necessary in the near 
future. 

According to a VA-ordered August 1998 fee basis QTC 
examination report, the physician diagnosed the veteran with 
recurrent dislocation of the patella with post-traumatic 
arthritis with objective evidence of decreased range of 
motion, positive McMurray's and x-ray findings of 
degenerative joint disease.  The physician specifically 
commented that the veteran was disabled from performing his 
usual occupation as a metal fabricator because of his 
difficulty picking up pieces of steel.  The effect of this 
right knee pain interfered with his daily routine.  He was 
unable to walk and climb stairs and was only limited to his 
personal toiletry.

In a June 1999 VA-ordered QTC examination report, the 
physician commented that the veteran had relatively severe 
post-traumatic arthritis of this right knee.  The right knee 
displayed obvious limitation of function and disability, with 
the probability of a total knee replacement.  The veteran had 
undergone right knee surgery in May 1999 for an unrelated 
injury.  The physician noted that the veteran had no 
instability of the right knee because the knee had become 
arthritic.

According to a December 2002 VA report, a VA examiner noted 
that the veteran was not responding well to extensive 
conservative measures for arthritis, including Synvisk 
injections.  The veteran had elected to go ahead with the 
total knee replacement.  The veteran underwent surgery for a 
total right knee replacement on March 14, 2003.

In light of the foregoing evidence, the Board finds that a 
combined 60 percent rating prior to March 14, 2003, is 
warranted for the veteran's right knee disorder by analogy 
under Diagnostic Codes 5055, 5256, 5260, 5261, 5262, and 
5257.  See VAOPGCPREC 9-98, 23-97, and 9-2004.  The evidence 
shows that various physicians have discussed the probability 
of a right knee replacement since 1995, and that the right 
knee had not improved through the time of the operation in 
March 2003.

To reiterate, a rating in excess of 60 percent prior to March 
14, 2003, is not permitted on account of the amputation rule, 
which was discussed above. 38 C.F.R. § 4.68.  Given that this 
is a combined rating for the veteran's right knee disorder, a 
separate rating under Diagnostic Code 5257 for instability is 
not warranted.

III.  Entitlement to an increased evaluation for 
postoperative residuals of traumatic arthritis, status post 
total knee replacement (formerly evaluated as traumatic 
arthritis of the right knee), rated as 60 percent from May 1, 
2004.

The Board finds that a rating in excess of 60 percent for the 
residuals of the right total knee replacement from May 1, 
2004, is not assignable.  See Sabonis, 6 Vet. App. at 430.  
Pursuant to Diagnostic Code 5055, the RO assigned a temporary 
100 percent rating from March 14, 2003 to May 1, 2004, for 
one year pursuant to the right knee replacement surgery.

As noted above, a 60 percent combined rating would be the 
maximum assignable under the "Amputation Rule" set forth in 
38 C.F.R. § 4.68 and Diagnostic Codes 5161, 5162-5164, since 
the prosthetic right knee joint does not involve the upper 
third of the right thigh.  In other words, the 60 percent 
rating effective from May 1, 2004, is the maximum assignable 
irrespective of the intensity of disability at the elective 
level, middle and lower third of the right thigh.

The Board notes that it appears that the RO has incorrectly 
continued to assign a separate 10 percent rating from May 1, 
2004, for instability of the right knee under Diagnostic Code 
5257, in addition to the 60 percent rating for residuals of 
the total right knee replacement.  Pursuant to the amputation 
rule, however, a 60 percent rating is the maximum allowable 
for the right knee joint.  38 C.F.R. § 4.68.








IV.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and that a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable decision is issued.  Section 3(a) of the VCAA 
(also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a 
February 1995 decision, prior to the enactment of VCAA.  The 
RO advised the veteran in letters dated in November 2002 and 
February 2003 of what information and evidence was needed to 
substantiate his increased rating claim for his right knee.  
The letters also advised him of the information and evidence 
that should be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page two of the November 2002 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his increased rating claim for his right knee as 
follows:

?	tell us about any additional information or evidence 
that you want us to try to get for you.

?	send us the evidence we need as soon as possible and 
be sure to put your VA File number on any evidence 
you send us.

The RO echoed the foregoing request for evidence in the 
February 2003 letter.  

When considering the November 2002 and February 2003 
notification letters, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error) and Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled 
various examinations during the pendency of this appeal, 
which were addressed previously in this decision.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a combined 60 percent rating prior to March 
14, 2003, for postoperative residuals of traumatic arthritis 
with instability (formerly evaluated as traumatic arthritis 
of the right knee) is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a rating in excess of 60 percent from May 1, 
2004, for postoperative residuals of traumatic arthritis, 
status post total knee replacement (formerly evaluated as 
postoperative residuals of traumatic arthritis with 
instability) is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


